Exhibit 10.62

FIRST AMENDMENT TO

VICE CHAIRMAN AGREEMENT

FIRST AMENDMENT, dated as of May 19, 2005 (the “First Amendment”) to the Vice
Chairman Agreement (the “Agreement”) dated as of April 25, 2001, between
NICHOLAS L. RIBIS (“Ribis”) and COLONY RIH ACQUISITIONS, INC., a Delaware
corporation (the “Company”).

WITNESSETH:

WHEREAS, the parties desire to amend Section 2.01 of the Agreement as more fully
set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein,
the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms in this
First Amendment have the meanings ascribed to them in the Agreement.

2. Amendment. Section 2.01 of the Agreement is hereby amended and restated in
its entirety to read as follows:

“2.01 Subject to and effective upon consummation of the RIH Acquisition, the
Company hereby engages Ribis, and Ribis hereby agrees to provide services to the
Company for the period commencing on the date of consummation of the RIH
Acquisition (the “Effective Date”) and terminating on June 1, 2006 (as the same
may be extended as set forth below, the “Term”), unless extended by mutual
written agreement of the parties; provided, that the period of employment shall
automatically be extended for successive one (1) year periods if neither party
has provided six (6) months prior written notice to the other of its intention
to have this Agreement lapse at the expiration of the Term; and provided
further, that the Term shall be subject to earlier termination in accordance
with Articles III, IV and V below.”

3. Governing Law. This Agreement shall be construed and governed by the laws of
the State of New York, without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction.

4. Full Force and Effect of Agreement. Except as specifically amended herein,
all other provisions of the Agreement shall remain in full force and effect in
accordance with its terms. All references in the Agreement to “this Agreement”
shall be deemed to refer to the Agreement as amended by this First Amendment.

5. Counterparts. This Amendment may be executed in counterparts (including by
facsimile), each of which shall be deemed an original, but all of which shall
constitute the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

RESORTS INTERNATIONAL HOTEL

AND CASINO, INC. (f/k/a Colony RIH

Acquisitions, Inc.)

By:  

/s/ Thomas J. Barrack, Jr.

Name:   Thomas J. Barrack, Jr. Title:   Chairman of the Board  

/s/ Nicholas L. Ribis

  Nicholas L. Ribis